Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed on 03/18/2021, have been considered but they are not persuasive.

Regarding Independent Claims 1 and 11:
Applicant submitted that the combination of Chen and Gaal fails to teach or suggest "receiving ... first DRX configuration information associated with a first cell group and second DRX configuration information associated with a second cell group, wherein the first cell group includes a plurality of cells and the second cell group includes a different plurality of cells; and receiving ... a DRX control message associated with the first cell group, wherein the DRX control message indicates that the WTRU is to start DRX specifically for the first cell group" as in claim 1. Remarks 11-13. The Examiner respectfully disagrees.

The Examiner reiterates (as stated previously in the Office Action dated 12/18/2020) that claim 1 does not clearly define the “DRX configuration information” and the “DRX control message” as two separate and distinct DRX elements. The claims do not define a specific manner by which they are received, and whether they are separately received at the WTRU (e.g., using multiple/different signaling).

(DRX configuration information) indicating the cells belonging to a group for which a common configuration (e.g. DRX configuration) would apply (Chen, [0038, 0054], (provisional, pages 5-6)). A first group indicator is associated with a first cell group and a second group indicator is associated with a second cell group.
A group indicator corresponds to a group of cells with a common/identical configuration. Hence, two group indicators are used for two different groups of cells. See Chen [0042], (provisional, pages 8, 23, and 27)).
Chen further discloses that the BS transmits configuration parameters (DRX control messages) corresponding to each group indicator. The group indicators and the configuration parameters can be separately transmitted to the WTRU. See Chen [0038], [0056], (provisional, page 8).
A WTRU similarly configures the plurality of cells within a group indicated by a group indicator according to the corresponding configuration parameters. The configuration parameters specify the ON durations and DRX cycle to be set for the cells within the group. See Chen [0039, 0045], (Chen’ 218, pages 6-7)).

Regarding dependent Claim 21:
Applicant submitted that the combination of Chen, Gaal, and Zhang fails to teach or suggest "individually, for cells within the second cell group, cease monitoring, by the WTRU, control channels." Remarks 14-15. The Examiner respectfully disagrees.
activate or deactivate pilot and control channel signals on the additional carrier. (Zhang [0055]).
Commands instructing a UE to activate/deactivate an allocated non-anchor carrier can be implemented via layer two MAC processing of DRX logic. DRX commands can instruct a UE to monitor subframes of a wireless signal for activity. If no activity occurs in subframes over a certain number of subframes, certain actions can be taken. Based on detecting no activity for a number of subframes, the UE can be configured to terminate pilot channel or control channel processing on the secondary carrier. (Zhang [0062]). 
Thus, Zhang discloses that individual carriers within a group of carriers may be explicitly (using HS-SCCH orders/commands) or implicitly (using DRX logic) instructed to cease monitoring control channels.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim limitations “receiver configured to receive”, “receiver configured to monitor”, and “receiver configured to start”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “receiver” coupled with functional language “configured to receive”, “configured to monitor”, and “configured to start” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claims’ limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11, 13-20, and 25-28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 1A-1C and 5, and paragraphs [0020]-[0053], [0149], [0173]-[0177] and [0214].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 3-7, 10-11, 13-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 20100322175 with priority of U.S. Patent Provisional Application No. 61/218,218 hereinafter Chen’ 218) in view of Gaal et al. (US 20110105069).

(BS may configure a terminal to achieve discontinuous reception (DRX); [0005] (Chen’ 218, page 1)), 
the method comprising:
receiving, by the WTRU, first DRX configuration information associated with a first cell group (BS transmits to the terminal a first group indicator. group indicator indicates the CCs of the same CC group to which the configuration (e.g. DRX configuration) would apply; [0038, 0054], (Chen’ 218, pages 5-6))
 and second DRX configuration information associated with a second cell group  (BS transmits to the terminal a second group indicator; [0038], (Chen’ 218, pages 5-6)), 
wherein the first cell group includes a plurality of cells and the second cell group includes a different plurality of cells (CC2 and CC3 are divided into the second CC group CC_GRP_2, and the CCs CC4 and CC5 are divided into a third CC group CC_GRP_3; [0042], (Chen’ 218, pages 8, 23, and 27));
receiving, by the WTRU, a DRX control message associated with the first cell group (BS transmits a first configuration parameter data corresponding to the first group indicator; [0038], (Chen’ 218, pages 5-6).
Note also that the CC group indicator and the configuration parameter data can be separately transmitted; [0056], (Chen’ 218, page 8)), 
wherein the DRX control message indicates that the WTRU is to start DRX specifically for the first cell group (the terminal configures the CCs indicated by the first CC configuration indicator according to the first configuration parameter data. First and the second configuration parameter data include configuration parameters of on durations and DRX cycles, etc., wherein after the terminal 44 receives the first and the second configuration parameter data, the on duration and the DRX cycle are set; [0039, 0045], (Chen’ 218, pages 6-7)); 
starting, by the WTRU, DRX specifically for the first cell group and not for the second cell group based on the receipt of the DRX control message (first and the second configuration parameter data include configuration parameters of on durations and DRX cycles, etc., wherein after the terminal 44 receives the first and the second configuration parameter data, the on duration and the DRX cycle are set; [0045], (Chen’ 218, pages 6-7)).
Note that the two groups of carriers (cells) are differently and independently configured according to each group indicator and its associated configuration parameters. Therefore, the first group DRX parameters (e.g. on duration and cycle) apply to the first group of carriers only. In other words, the first group’s parameters would cause the first group to start DRX, but are irrelevant to the second group which has its own set of parameters (the second group of cells does not start DRX based on the first group’s control/configuration parameters).
Note also that the claim does not clearly define whether the received second DRX configuration information (associated with the second cell group) is activated/started. The claim does not clearly define the state of the second cell group.

(FIG. 1A, [0010], (Chen’ 218, page 2)). In other words, Chen discloses that the WTRU, according to the ON durations of the second cell group, wakes up the cells within the second cell group while DRX for the first cell group is active.

Chen does not expressly disclose monitoring the second cell group during the ON duration.
Gaal discloses that the ON duration of a DRX configuration is used for monitoring and receiving data (DRX configuration information generation unit 308 can generate the DRX configuration information 314 such that the UE 122' monitors and is capable of receiving data on each of the frequency carriers; [0074]). 
It would have been obvious to one of the ordinary skill in the art, at the time of the invention was made, to add the features taught by Gaal in the system of Chen in order to efficiently perform discontinuous reception in a multicarrier wireless communication system (Gaal; [0020]).

Regarding claim 3, the combination of Chen and Gaal, particularly Chen discloses wherein each of the first cell group and second cell group include a primary cell and one or more secondary cells (BS selected one of a plurality of component carriers (CCs) to serve as an anchor carrier. The BS transmits a CC configuration message to the terminal, so that the terminal sets a configuration of the anchor carrier according to the CC configuration message; [0014] (Chen’ 218, page 2)).

Regarding claim 4, the combination of Chen and Gaal, particularly Chen discloses wherein the first DRX configuration information includes a first DRX cycle length and the second DRX configuration information includes a second DRX cycle length (the first and the second configuration parameter data include configuration parameters of on durations and DRX cycles; [0045], (Chen’ 218, page 27)).

Regarding claim 5, the combination of Chen and Gaal, particularly Chen discloses wherein the first DRX configuration information includes a first DRX cycle length and a second DRX cycle length and the second DRX configuration information includes a third DRX cycle length and a fourth DRX cycle length (Fig. 10, LongDRX and ShorDRX. Third CC group is a parent group of the fourth CC group, and the CCs of the third and the fourth CC groups use the same configuration parameters recorded by the third configuration parameter data A3; [0069], (Chen’ 218, page 28)).

Regarding claim 6, the combination of Chen and Gaal, particularly Chen discloses receiving, by the WTRU, a second DRX control message associated with the first cell group, wherein receipt of the second DRX control message indicates that the WTRU is to activate DRX for the second cell group (The configuration parameter data of FIG. 10 are arranged in the hierarchy approach. The first CC group is a parent group of the second and the third CC groups, and the CCs of the second and the third CC groups use the same configuration parameters recorded by the first configuration parameter data A1. The CCs of the second and the third CC groups respectively use the configuration parameters recorded by the second and the third configuration parameter data A2 and A3, wherein the configuration parameters recorded by the second and the third configuration parameter data A2 and A3 are the configuration parameters that are not specified by the first configuration parameter data A1; [0067-0068], (Chen’ 218, page 6-7, 28)).

Regarding claim 7, the combination of Chen and Gaal, particularly Chen discloses starting, by the WTRU, DRX specifically for the second cell group and not for the first cell group based on the receipt of the second DRX control message (The CCs of the second and the third CC groups respectively use the configuration parameters recorded by the second and the third configuration parameter data A2 and A3, wherein the configuration parameters recorded by the second and the third configuration parameter data A2 and A3 are the configuration parameters that are not specified by the first configuration parameter data A1; [0068], (Chen’ 218, pages 6-7, 28)).

Regarding claim 10, the combination of Chen and Gaal, particularly Chen discloses wherein the WTRU is a long term evolution (LTE) WTRU (the above carrier configuration methods can also be applied to a 3GPP system, for example, UMTS, LTE or LTE-A; [0015], (Chen’ 218, page 11)).


Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 10.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Gaal and further in view of Gholmieh et al. (US 20090316575).

Regarding claim 9, the combination of Chen and Gaal does not expressly disclose wherein the DRX control message is an HS-SCCH order.
In an analogous art, Gholmieh discloses wherein the DRX control message is an HS-SCCH order (In the example shown in FIG. 6, the Node B sends an HS-SCCH order to de-activate DRX/DTX operation (denoted as "S" or " Order to stop DRX/DTX") to the UE in subframe 4 of radio frame 9. Four subframes after sending this HS-SCCH order, all subframes on each downlink carrier are enabled and may be used to send data to the UE. The Node B sends an HS-SCCH order to activate DRX/DTX operation (denoted as "X" or " Order to DRX/DTX") to the UE in subframe 4 of radio frame 12. Four subframes after sending this HS-SCCH order, the enabled downlink subframes are determined by the HS-SCCH reception pattern, and the enabled uplink subframes are determined by the uplink DPCCH burst pattern; [0058]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to add the features taught by Gholmieh in the system of Chen and Gaal in order to efficiently control DRX/DTX operations on multi carriers and thus improving the overall performance of the communication system (Gholmieh; [0058-0059]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 9.

Claims 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Gaal and further in view of Zhang et al. (US 20090257387).


In an analogous art, Zhang discloses individually, for cells within the second cell group, cease monitoring, by the WTRU, control channels (the command 116 can instruct the UE to release or deactivate a non-anchor carrier previously allocated to the UE. a pair of HS-SCCH orders can be reserved for activating or deactivating channel feedback on the additional carrier (e.g., CQI, ACK/NACK information, scheduling information [SI], etc.); [0053, 0055]
Commands instructing a UE to activate/deactivate an allocated non-anchor carrier can be implemented via layer two MAC processing of DRX logic. DRX commands can instruct a UE to monitor subframes of a wireless signal for activity. If no activity occurs in subframes over a certain number of subframes, certain actions can be taken. Based on detecting no activity for a number of subframes, the UE can be configured to terminate pilot channel or control channel processing on the secondary carrier; [0062]).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was made to add the features taught by Zhang in the system of Chen and Gaal in order to efficiently customize carrier activation in near real-time according to changes to signal quality or network loading (Zhang; [0058-0059]).

Regarding claim 22, the combination of Chen, Zhang, and Gaal, particularly Zhang discloses wherein the individually, for cells within the second cell group, cease (the command 116 can instruct the UE to release or deactivate a non-anchor carrier previously allocated to the UE. a pair of HS-SCCH orders can be reserved for activating or deactivating channel feedback on the additional carrier (e.g., CQI, ACK/NACK information, scheduling information [SI], etc.); [0053, 0055]).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was made to add the features taught by Zhang in the system of Chen and Gaal in order to efficiently customize carrier activation in near real-time according to changes to signal quality or network loading (Zhang; [0058-0059]).

Regarding claim 23, the combination of Chen, Zhang, and Gaal, particularly Zhang discloses wherein the cell is individually deactivated based on a deactivation timer (AT 602 can comprise an activation module 616 configured to initiate or deactivate non-anchor carriers allocated to AT 602, in response to a suitable multi-carrier command received by AT 602. Activation can comprise monitoring pilot/control channels, employing a feedback module 618 to provide CQI, SI, or ACK/NACK data pertaining to the carriers, or receiving traffic on the carriers, or a combination thereof. Multi-carrier commands received by AT 602 can be implemented for a particular time period. A timing module 620 can initiate a counter for tracking the time period upon such a command being processed by data processor 612. If the data processor 612 analyzes a subsequent multi-carrier command within the time period, the subsequent command can be implemented; [0083-0084]).


Regarding claim 24, the combination of Chen, Zhang, and Gaal, particularly Zhang discloses wherein the cell is individually deactivated based on a deactivation command (the command 116 can instruct the UE to release or deactivate a non-anchor carrier previously allocated to the UE. a pair of HS-SCCH orders can be reserved for activating or deactivating channel feedback on the additional carrier (e.g., CQI, ACK/NACK information, scheduling information [SI], etc.); [0053, 0055]).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was made to add the features taught by Zhang in the system of Chen and Gaal in order to efficiently customize carrier activation in near real-time according to changes to signal quality or network loading (Zhang; [0058-0059]).

Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 21.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 22.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 23.
.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art. The same reasoning applies to claim 18 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Terry et al. (US 20110002281), “Discontinuous Reception For Carrier Aggregation.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413